Citation Nr: 0330073	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  99-18 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for status post herniated nucleus pulposus at L5-S1.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from December 1994 to October 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that in January 2003 the RO issued a 
statement of the case in response to the veteran's 
disagreement with the October 2002 rating decision denying 
entitlement to a compensable evaluation for left ear hearing 
loss.  The RO also informed the veteran of the requirement 
that he submit a substantive appeal in response to the 
statement of the case to perfect his appeal on this issue.  A 
response to the statement of the case is not of record, so 
that matter is not currently before the Board.  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  Regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The VCAA and the implementing regulations are 
applicable to the issues on appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record does not reflect that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the merits of the rating issue on appeal, the 
veteran is currently in receipt of a 20 percent rating for 
lumbar disability, assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292-5293.  Effective September 26, 2003, 
the criteria for evaluating spinal disability, to include 
Diagnostic Code 5292, were revised.  68 Fed. Reg. 51,454 
(August 27, 2003).  The veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000).

The veteran has not been notified of these changes and has 
not been afforded opportunity to present relevant arguments.  
Also, the RO has not considered the veteran's claim under the 
new criteria for the spine.  Therefore, in the Board's 
opinion, the veteran could be prejudiced as a result of the 
Board addressing this matter in the first instance.  

Additionally, development of the medical evidence is required 
as a result of the new rating criteria, particularly since 
the veteran last underwent a VA examination pertinent to his 
spine in 2001.  Moreover, the examination evidence of record 
is not adequate for the purpose of determining the current 
degree of severity of any neurological impairment due to the 
service-connected low back disability, nor does it provide a 
clear picture as to the degree of motion loss, to include 
based on consideration of pain on use or during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  Moreover, the veteran 
asserts that his low back disability has worsened since the 
last VA examination.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In particular, the RO should 
inform the veteran that he should submit 
medical evidence of a current left knee 
disability and medical evidence of a 
nexus between the current left knee 
disability and his active service.  The 
veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unable to obtain 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.

3.  After the above has been 
accomplished, to the extent possible, the 
RO should make arrangements for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the current degree of 
severity of the veteran's service-
connected low back disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability, and to the extent 
possible distinguished the 
manifestations of the service-
connected disability from those of 
any other disorder present.  Any 
indicated studies, including an X-
ray study and range of motion 
testing in degrees, should be 
performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify 
any excursion of motion accompanied 
by pain.  The examiner should 
identify any objective evidence of 
pain and provide an assessment of 
the degree of severity of any pain.

The examiner should specifically 
address whether there is localized 
tenderness, muscle spasm on extreme 
forward bending; loss of lateral 
spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side or 
other abnormality of spinal contour; 
positive Goldthwaite's sign; 
abnormal mobility on forced motion, 
and/or guarding.  If guarding or 
muscle spasm is found, the examiner 
should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

4.  The RO should also undertake any 
other development it determines to be 
indicated.

5.  Then, the RO should readjudicate the 
issues on appeal.  In evaluating the 
veteran's low back disability, the RO 
should consider the former and current 
criteria for evaluating this disability.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case, which contains notice of the new 
criteria for evaluating disabilities of 
the spine.  The veteran and his 
representative should be given the 
appropriate period of time to respond to 
the supplemental statement of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

